DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poe (US Patent Application 20180054471).
As per claim 1, Poe a computer-implemented method for facilitating communication between a human interface device (HID) connected to a client device and an embedded browser executing in at least one server, the method comprising the steps of [0015, 0028, as shown in figure 1 server 130 is connected to client device 140 where client device 140 is connected to USB device 150 where the server 130 can communicate with device 150 via a web browser]:
launching a bootstrap program in response to selecting a browser link of the embedded browser [0011, a web bowser is started response to a click on a button or link].
initiating a mini device service by the bootstrap program, the mini device service configured to implement an Application Programming Interface (API) framework [0026, 0041, 
establishing a communication channel using an unsecure protocol over a communication (COM) port tunnel between the mini device service and a device service provided at a client device [0024,0028 as pointed out appropriate connection type is used to establish communication between the device and the server via HTTP].
receiving a response from the HID over the communication channel, the response being translated by the API framework [0028, based on the connection type, communication is enabled between the server and the USB device].
wherein the response from the HID is received by the embedded browser for processing [0028, the communication is enabled via the browser].

As per claim 2, Poe teaches the unsecure protocol is the hypertext transfer protocol (HTTP) [0011, web browser connection to a webpage at user clicks on link].

As per claim 6, Poe teaches the HID is connected to the client device over a Universal Serial Bus (USB) connection [0009, as shown in figure 1 connection between client 140 and device 150 is USB].

As per claim 7, Poe teaches the client device is configured to use COM port redirection to encapsulate the HID response for communication over the COM port tunnel [0028, as pointed out the hardware bus redirection allow the server 130 to communicate with client 150].

As per claim 8, Poe teaches the mini device service is registered as being in the same user session as the user session of the COM port tunnel [0009, as pointed out it is the same session to access the USB device].

As per claims 11, 16-17, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 11, 16-17 and 20 are also anticipated by Bircher for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent Application 20180054471) in the view of Sprigg (US Patent Application 20110205965).
As per claim 3, Poe does not teach generating an encryption key by the mini device service to encrypt communication over the communication channel.
However, Sprigg teaches generating an encryption key by the mini device service to encrypt communication over the communication channel [0091, as pointed out an encryption key may be generated to use for communication with the devices].


As per claim 13, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 13 is also rejected as being unpatentable over Poe in view of Sprigg for the same reasons set forth in the rejected claims above.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent Application 20180054471) in the view of Maity (US Patent Application 20140280756).
As per claim 4, Poe does not teach sending a request from the mini device service to the device service to obtain a port number for a global unique identifier (GUID).
However, Maity teaches sending a request from the mini device service to the device service to obtain a port number for a global unique identifier (GUID) [0052, web socket sends a request for port number].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Poe to include the design of Maity to send request for port number.

As per claim 5, Poe does not teach monitoring by the mini device service for the response from the HID using the port number.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Poe to include the design of Maity to send request for port number.

As per claim 14-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 14-15 are also rejected as being unpatentable over Poe in view of Maity for the same reasons set forth in the rejected claims above.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poe (US Patent Application 20180054471) in the view of Merchant (US Patent Application 20140128053).
As per claim 9, Poe does not teach a service to obtain a payment to complete a financial transaction, wherein the HID is a peripheral configured to receive a financial instrument for the payment, wherein the embedded browser is to process the payment.
However, Merchant teaches a service to obtain a payment to complete a financial transaction, wherein the HID is a peripheral configured to receive a financial instrument for the payment, wherein the embedded browser is to process the payment [0032, 0062, as shown in figure 1-2, device 26 can connect to the server via USB or wireless to perform to perform financial transaction]. 


As per claim 10, Poe does not teach the API framework comprises a .NET API, wherein the .NET API is embedded within the vendor application.
However, Merchant teaches the API framework comprises a .NET API, wherein the .NET API is embedded within the vendor application [0030, the USB device include an open application programing interface].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Poe to include the method of Merchant to allow the device to use an API.


As per claim 19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 19 is also rejected as being unpatentable over Poe in view of Merchant for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mickens (US 20130060905) teaches accessing hardware devices using web server abstraction.
Hickey (US 20080168118) teaches USB based virtualized media system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187